ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1984-11-26_JUD_01_PO_01_FR.txt. 444

OPINION INDIVIDUELLE DE M. NAGENDRA SINGH
[Traduction]

Bien que j'aie voté pour la compétence de la Cour sur les deux chefs,
c’est-à-dire sur la base de la clause facultative de Particle 36, paragraphes 2
et 5, du Statut de la Cour, et sur la base de l’article 36, paragraphe 1, du
Statut et de l’article XXIV, paragraphe 2, du traité d’amitié, de commerce
et de navigation du 21 janvier 1956, j’ai toujours pensé que ce dernier, à
savoir le traité, fondait la compétence de la Cour de manière plus claire et
plus solide que la clause facultative. Les raisons en sont évidentes, car
l'acceptation de la compétence de la Cour par le demandeur, le Nicaragua,
et par le défendeur, les Etats-Unis, soulève plusieurs problèmes juridiques,
qui peuvent donner lieu à des points de vue différents. Par exemple, il y a
les problèmes posés par l’acceptation « imparfaite » de la juridiction de la
Cour par le Nicaragua, et par la réticence des Etats-Unis exprimée dans
leur déclaration du 6 avril 1984, destinée à exclure de la juridiction de la
Cour tout différend avec un Etat d'Amérique centrale pendant une période
de deux ans. Il y a aussi l’exception tirée par les Etats-Unis de leur réserve
relative aux traités multilatéraux, et la question de la réciprocité applicable
au préavis de six mois prévu dans leur déclaration du 14 août 1946.
L'analyse que fait la Cour de tous ces obstacles juridiques à sa compétence
sur la base de la clause facultative est approfondie et détaillée, et je suis
d’accord avec ses conclusions, mais elle ne représente qu’un point de vue
sur la question et une manière d’interpréter la situation juridique. On
pourrait donc adopter une perspective différente, et c’est pour cette raison
que je préfère l’article XXIV, paragraphe 2, du traité d’amitié, de com-
merce et de navigation de 1956 comme base de compétence. Ce point, pour
moi, passe avant toute considération générale de l’espèce à ce stade de la
procédure, où la Cour a seulement à se soucier de sa propre compétence.
Certes, les Etats-Unis ont élevé certaines objections contre l’application de
l’article XXIV de ce traité, mais elles ne sont pas d’une force telle qu’elles
puissent exclure la compétence de la Cour de manière certaine et catégo-
rique. La Cour a d’ailleurs répondu de manière convaincante et appropriée
à ces objections des Etats-Unis, et je n’y reviendrai pas ici. Je m’arréterai
cependant à quelques aspects de la question, qui me paraissent mériter
attention et qui sont la raison d’être de la présente opinion.

i) Les Etats-Unis soutiennent qu’aux termes de l’article XXIV, para-
graphe 1, le Nicaragua était tenu d’entreprendre des négociations et d’es-
sayer de régler le différend par la voie diplomatique. Ils font valoir que rien

56
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. NAGENDRA SINGH) 445

de tel n’a été fait, et que, bien qu'il y ait eu des négociations entre eux et le
Nicaragua, ce différend n’y a jamais été évoqué. Les Etats-Unis affirment
donc que la disposition impérative de l’article XXIV, paragraphe 1, n’a pas
été observée, et que pour cette raison le Nicaragua ne peut pas invoquer la
juridiction de la Cour en vertu du traité. Cependant, la lecture du libelié de
la clause compromissoire du traité montre que les négociations ou les
représentations relatives à l'application du traité ne sont pas prescrites
comme une condition préalable à remplir avant de pouvoir invoquer la
compétence de la Cour. Le traité dit bien que, si l’une des parties choisit de
faire des représentations concernant une application, l’autre partie les
« examinera avec bienveillance » et « prendra des mesures adéquates pour
permettre des consultations à ce propos ». Mais il n’impose pas l'obligation
de faire ces représentations et de tenir des négociations sur l'application du
traité avant que le litige ne soit porté devant la Cour. L’intention de ses
auteurs semble avoir été de veiller, au cas où une des parties choisirait de
faire des représentations sur une question concernant l’application du
traité, à ce que l’autre partie donne toute l’importance voulue à l'examen
bienveillant de ces représentations et aux mesures à prendre pour per-
mettre des consultations. Cependant, il n’y a pas d’obligation de négocier.
Ces conclusions me semblent clairement résulter du texte même de lar-
ticle XXIV, paragraphe 1 :

« Chacune des deux parties examinera avec bienveillance les repré-
sentations que l’autre partie pourra faire au sujet de toute question
concernant l’application du présent traité et prendra des mesures
adéquates pour permettre des consultations à ce propos. » (Les ita-
liques sont de moi.)

La deuxième objection des Etats-Unis est que, d’après l’article XXIV,
paragraphe 2, il est indispensable que le différend n’ait pas pu être réglé
d’une manière satisfaisante par la voie diplomatique. En d’autres termes, le
recours à la diplomatie pour régler le différend serait une condition
essentielle à remplir avant de porter l'affaire devant la Cour. De même, les
parties devraient ne pas avoir pu se mettre d’accord sur un règlement par
d’autres moyens pacifiques. Ces deux conditions semblent cependant
remplies, car tout paraît avoir été fait pour régler le différend par la voie
diplomatique, dans la mesure où le Nicaragua a porté celui-ci devant le
Conseil de sécurité. De plus, le différend a été soumis au groupe de
Contadora, qui est essentiellement un effort diplomatique pour résoudre
les problèmes de cette partie du monde. En bref, il n’est pas exact d’af-
firmer que le différend n’a pas été soumis aux instances diplomatiques en
vue d’un règlement. Le Conseil de sécurité des Nations Unies est un organe
qui s’occupe essentiellement de la solution diplomatique des différends. Et
il est également exact que ni les consultations de Contadora ni le Conseil de
sécurité n’ont pu résoudre le différend par la diplomatie. Les Parties n’ont
eu recours à aucune autre méthode pacifique pour le règlement du diffé-
rend. Dans ces conditions, l’argument des Etats-Unis suivant lequel le
Nicaragua n’a jamais, au cours des négociations, soulevé le problème de

57
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. NAGENDRA SINGH) 446

l'application ou de linterprétation du traité, semble dénué de pertinence
pour ce qui concerne la compétence de la Cour, puisque les négociations
n'ont jamais été stipulées comme une condition sine qua non de la saisine de
la Cour. Il existe plusieurs traités qui prévoient de manière catégorique que
les négociations sont un préalable indispensable à remplir avant de recou-
rir à la juridiction de la Cour internationale de Justice. Par exemple, la
convention de 1973 sur la prévision et la répression des infractions contre
les personnes jouissant d’une protection internationale comprend à l’ar-
ticle 13, paragraphe 1, la clause de juridiction suivante :

« Tout différend entre deux ou plusieurs Etats parties concernant
l'interprétation ou l'application de la présente convention qui n’est pas
réglé par voie de négociation est soumis à l'arbitrage, à la demande de
Pun d’entre eux. Si, dans les six mois qui suivent la date de la demande
d'arbitrage, les parties ne parviennent pas à se mettre d’accord sur
l’organisation de l'arbitrage, l’une quelconque d’entre elles peut sou-
mettre le différend à la Cour internationale de Justice, en déposant
une requête conformément au Statut de la Cour. » (Les italiques sont
de moi.)

Dans ce traité, qui fut cité par les Etats-Unis dans l’affaire du Personnel
diplomatique et consulaire des Etats-Unis à Téhéran (C.LJ. Recueil 1980), la
clause de juridiction faisait apparemment des négociations un préalable
indispensable à l'arbitrage, au même titre que le délai de six mois suivant la
date de la demande d'arbitrage pour soumettre le différend à la Cour. Les
termes « qui n’est pas réglé par voie de négociation » ont la même impor-
tance que les mots « qui ne pourrait pas être réglé d’une manière satisfai-
sante par la voie diplomatique » dans le traité d’amitié, de commerce et de
navigation de 1956. Il n’est pas question de négociations dans ce dernier
traité. Par conséquent, les conditions posées par l’article XXIV pour sou-
mettre l’affaire à la Cour internationale de Justice sont remplies.

ii) Il est vrai que le domaine de compétence que le traité confère à la
Cour est restreint, étant limité par les mots « différend quant à l’interpré-
tation ou à l’application du présent traité ». Il faudra, pour que la Cour
puisse exercer sa compétence en la matière, que le Nicaragua cite les
articles et dispositions particulières du traité de 1956 qui sont en cause, et
expose le litige les concernant. La Cour, dans son arrêt (par. 82), énumère
les divers articles du traité qui, suivant le Nicaragua, ont été violés par les
activités militaires et paramilitaires des Etats-Unis. Il n’y a pas lieu de
répéter ici ces indications. Mais il me paraît essentiel de dire qu’il s’y ajoute
une disposition particulière, à savoir l’article XXI, qui porte sur des points
tels que le maintien ou le rétablissement de la paix et de la sécurité
internationales, ou les mesures nécessaires à la protection des intérêts
vitaux des parties. Il n’est pas impossible que la Cour soit, à un moment ou
un autre, conduite à examiner si la matière de l’article XXI du traité entre
ou non dans le champ d’application de celui-ci. Le paragraphe 1 de cet
article se lit comme suit :

58
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. NAGENDRA SINGH) 447

« Le présent traité ne fera pas obstacle à l’application de me-
sures...

c) concernant la production ou le commerce des armes, des munitions
et du matériel de guerre, ou le commerce d’autres produits lorsqu’il
a pour but direct ou indirect d’approvisionner des unités mili-
taires ;

d) nécessaires à l'exécution des obligations de l’une ou l’autre partie
relatives au maintien ou au rétablissement de la paix et de la
sécurité internationales ou à la protection des intérêts vitaux de
cette partie en ce qui concerne sa sécurité. »

Il semblerait nécessaire de s’assurer si les parties au traité avaient l’inten-
tion d’inclure la mise en œuvre des mesures énumérées à Particle XXI dans
le champ d’application du traité, ou au contraire de les en exclure. En ce qui
concerne le Nicaragua, il est difficile de dire quelle était son intention, car
Particle XXI n’était pas invoqué dans son mémoire, et son agent ne lui a
consacré que quelques mots pendant la procédure orale, sans autres pré-
cisions. Pour les Etats-Unis, il semble que les dispositions du paragraphe 1,
alinéas c} et d), soient exclues du champ d’application du traité. C’est
la conclusion que l’on peut tirer, semble-t-il, de leur contre-mémoire
(par. 179). Cependant, le traité n’a même pas été mentionné par les Etats-
Unis au cours de Ja procédure orale. Quant au texte même de l’article XXI,
paragraphe 1, il est assez ambigu. Il y est dit que « le présent traité ne fera
pas obstacle à l’application de mesures... », ce qui, si on se réfère aux
alinéas c) et dj, s’appliquerait aux obligations relatives au maintien de la
paix et de la sécurité internationales ou à la protection des intérêts vitaux
des parties. Les mots « ne fera pas obstacle à l'application de mesures »
signifieraient alors que le présent traité permet l’application des « mesures
nécessaires », et par conséquent que ces mesures entrent dans le champ
d'application du traité, à condition tout au moins que l’on sache si les me-
sures en question sont ou ne sont pas « nécessaires » au sens de l'alinéa d).
De plus, que veut dire ce terme limitatif : l’« application » de mesures ? Si
le but recherché était d’exclure ces questions du champ d’application du
traité, les mots « fera obstacle » auraient été utilisés sans la négation « ne...
pas ». Dire que « le présent traité ne fera pas obstacle à l’application de
mesures. » revient à dire que le traité sanctionne expressément l’applica-
tion de mesures telles que celles mentionnées aux alinéas c) et dj). Cette
ambiguïté de l’article XXI, paragraphe 1, est à rapprocher du contre-
mémoire des Etats-Unis, si l’on veut comprendre l'intention de cette partie,
suivant laquelle les mesures énumérées aux alinéas c) et d) sont exclues du
champ d’application du traité. Cependant, cette déduction ne semble pas
confirmée par l’utilisation des mots « ne fera pas obstacle à l'application de
mesures ». La question se pose donc de savoir si la Cour a compétence pour
ce qui est de l'interprétation et de l'application de Particle XXI, qui fait
partie intégrante du traité, ou si elle n’a pas compétence à cette fin, pour la
raison que l'intention de l’une des parties était d’exclure les alinéas c) et d)
du paragraphe 1 du champ d’application du traité. Dans ce contexte, il est

59
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. NAGENDRA SINGH) 448

certainement significatif que la clause de juridiction, c’est-à-dire l’ar-
ticle XXIV du traité, ne précise pas que les questions visées à l’article XXI
sont exclues de la compétence de la Cour. Si l’intention des deux parties
était d’exclure de cette compétence l’aspect du traité relatif à l’article XXI,
paragraphe 1, une disposition à cet effet eût été utile, sans être nécessaire à
strictement parler. Cependant, comme je lai dit plus haut, il appartiendra
à la Cour d’en décider dans la prochaine phase de Paffaire.

iil) Un aspect intéressant de la compétence de la Cour sur la base du
traité de 1956, telle qu’elle est établie par l’article 36, paragraphe 1, du
Statut, est qu’elle n’est pas soumise à la réserve des Etats-Unis relative aux
traités multilatéraux, qui s’applique au contraire à la compétence sur la
base de la clause facultative de l’article 36, paragraphe 2, du Statut. Sur la
base du traité, la Cour aurait donc liberté, pour l’interprétation et l’ap-
plication de celui-ci, d'appliquer l’ensemble du droit international tel qu’il
est défini à l’article 38 du Statut, c’est-à-dire le droit conventionnel et le
droit coutumier, en plus des principes généraux de droit international
(article 38, paragraphe 1, alinéas a), b) et c), du Statut). Par contre, la
réserve relative aux traités multilatéraux, qui s'applique à la compétence
fondée sur la clause facultative de l’article 36, paragraphe 2, du Statut,
limiterait le droit applicable pour le jugement du différend à la coutume et
aux principes généraux du droit international (art. 38, par. 1 b) et c)) à
exclusion du droit conventionnel (art. 38, par. 1 a)), à moins que les Etats
que concerne la décision de la Cour ne participent également à la procé-
dure.

Cependant, j’approuve la Cour d’avoir conclu que la réserve relative aux
traités multilatéraux formulée par le défendeur ne possède pas « un carac-
tère exclusivement préliminaire » et demeure inapplicable à ce stade de
l'affaire, consacré à la compétence, et, partant de là, conformément à
l’article 79, paragraphe 7, du Règlement, de s’être déclarée compétente aux
termes de l’article 36, paragraphe 2, du Statut, puis d’avoir fixé les délais
pour la suite de la procédure sur le fond. En bref, la Cour a considéré que la
réserve des Etats-Unis relative aux traités multilatéraux n’excluait pas sa
compétence, pour la simple raison qu’à ce stade il n’était pas possible de
désigner avec précision ou certitude les Etats dont la présence serait
nécessaire pour permettre à la Cour de poursuivre l’examen de l'affaire. A
ce propos, on remarquera que plusieurs Etats ont formulé des réserves du
type « Vandenberg », terme employé par la Cour pour définir la réserve
relative aux traités multilatéraux ajoutée par les Etats-Unis à la déclaration
qu’ils ont faite en 1946 en vertu de larticle 36, paragraphe 2, du Statut.
Cette réserve « c) », dans la déclaration des Etats-Unis, dispose que l’ac-
ceptation de la juridiction obligatoire de la Cour par les Etats-Unis ne
s'applique pas aux

« différends résultant d’un traité multilatéral, à moins que 1) toutes les

60
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. NAGENDRA SINGH) 449

parties au traité que la décision concerne soient également parties à
laffaire soumise à la Cour, ou que 2) les Etats-Unis d'Amérique
acceptent expressément la compétence de la Cour... » (Les italiques
sont de moi.)

Les mots clefs du texte sont « que la décision concerne », qui ôtent à
cette réserve son caractère préliminaire, puisqu'il n’est pas possible, au
stade actuel de la procédure sur la compétence, de dire quels sont les Etats
parties à un traité multilatéral que pourrait éventuellement concerner la
décision de la Cour. Il est bon de noter ici que la même observation ne
s’appliquerait pas aux autres réserves du type Vandenberg, telles que celles
faites par l’Inde et les Philippines. La réserve indienne du 18 septembre
1974 dispose que le Gouvernement de l’Inde accepte la juridiction de la
Cour pour tous les différends autres que :

« 7) les différends relatifs à l'interprétation ou à l'application d’un
traité multilatéral, à moins que toutes les parties au traité ne
soient également parties à l’affaire dont la Cour est saisie ou que
le Gouvernement indien n’accepte spécialement la juridiction de
la Cour ».

La réserve des Philippines, en date du 18 janvier 1972, est rédigée en
termes similaires, et exclut la juridiction de la Cour pour les différends
d'ordre juridique :

« d) … auxquels peut donner lieu un traité multilatéral, sauf si
1) toutes les parties au traité sont également parties à l'affaire
portée devant la Cour ou 2) si la République des Philippines
accepte expressément la juridiction de la Cour ».

Le libellé de ces deux réserves traduit clairement leur caractère essen-
tiellement préliminaire, et il est donc hors de doute qu’elles excluraient
d’entrée la compétence de la Cour. En effet leur signification est claire, et
leur application simple et directe, au contraire de la réserve Vandenberg
des Etats-Unis, qui soulève plusieurs problèmes relatifs à la définition des
Etats « que concerne la décision de la Cour ». La première question qui se
pose à ce sujet est de savoir qui sera juge des Etats que la décision concerne.
Sera-ce le défendeur, c’est-à-dire les Etats-Unis, auteurs de la réserve — ce
qui serait en fait ouvrir la porte à application de la réserve Connally ? Ou
bien en laissera-t-on le soin aux Etats qui considèrent que la décision de la
Cour peut les concerner ? Ou sera-ce à la Cour elle-même de décider ? Les
réserves de l’Inde et des Philippines ne soulèvent pas de pareils problèmes,
et on ne peut pas dire qu’elles n’aient pas « un caractère exclusivement
préliminaire » : aussi ne tombent-elles pas sous le coup des dispositions de
Particle 79, paragraphe 7, du Règlement de la Cour, qui, au contraire, sont
applicables à la réserve des Etats-Unis et la rendraient inopérante.

61
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. NAGENDRA SINGH) 450

On observera aussi que les termes utilisés par les Etats pour formuler une
réserve au titre de l’article 36, paragraphe 2, du Statut doivent être clairs et
sans équivoque, et indiquer les conditions de l'application de la réserve de
manière directe et simple, sans laisser place à aucune ambiguïté ni laisser
en doute les intentions de l'Etat qui en est l’auteur. Or la réserve Vanden-
berg, par les mots « toutes les parties au traité que la décision concerne »,
introduit dans son application un élément d’ambiguïté qui ne laisse d’autre
choix à la Cour que de conclure que cette réserve ne peut pas exclure sa
compétence au présent stade de l’affaire. I] est certain en effet qu’à ce stade
il n’est pas possible de se faire une idée, même lointaine, de la décision de la
Cour. Les Parties devront d’abord plaider au fond, et, pour le moment, on
ignore même quels sont les traités multilatéraux qui seront invoqués dans
la décision de la Cour, d’où la difficulté intrinsèque que soulève lappli-
cation de cette réserve des Etats-Unis au présent stade de l’affaire. La Cour
a donc tout à fait raison de conclure que la réserve Vandenberg du
défendeur, n’ayant pas « un caractère exclusivement préliminaire », ne
peut à ce stade lui interdire de se déclarer compétente.

iv) La compétence de la Cour sur la base du traité de 1956 et de l’ar-
ticle 36, paragraphe 1, du Statut présente un autre avantage : c’est qu’elle
obligera les Parties à invoquer et à appliquer des principes et des procé-
dures juridiques de nature à circonscrire la présentation de ce différend
multiforme, qui, sans cela, risquerait fort de prendre un caractère extra-
juridique et de faire intervenir des questions d’ordre politique, soulevant
ainsi le problème de déterminer, parmi les questions soumises à la Cour,
celles qui relèvent ou non de la fonction judiciaire. Le fait de fonder la
compétence de la Cour sur le traité contribuerait certainement à préciser
les questions sur lesquelles porte le différend, et à les maintenir dans un
cadre juridique. Par exemple, le demandeur devra invoquer des violations
précises des dispositions du traité, pour que la Cour puisse statuer sur
l'interprétation et l’application de ces dispositions. Le traité contribuerait
donc à canaliser le processus judiciaire en lui conservant un caractère
proprement juridique, alors qu’une compétence fondée sur la clause facul-
tative pourrait ouvrir la porte à des considérations de toute espèce dans la
présentation des problèmes soumis à la Cour.

v) Enfin vient Pobjection soulevée par les Etats-Unis contre la façon de
plaider du Nicaragua, celui-ci n’ayant pas parlé pendant la procédure orale
de la compétence sur la base du traité de 1956, 4 exception d’une seule
ligne unique, où l’agent du Nicaragua mentionnait le traité en termes très
succincts. Le résultat est que les Etats-Unis sont eux aussi restés totalement
silencieux au sujet de ce traité dans la procédure orale, le Nicaragua n'étant
pas entré dans le détail. De plus, le Nicaragua n’avait pas mentionné le
traité de 1956 dans sa requête, où figurait seulement une clause par laquelle
il se réservait le droit de compléter ou de modifier ultérieurement ladite
requête. C’est sur cette clause que le Nicaragua s’est appuyé pour, dans son
mémoire en date du 30 juin 1984, « [demander] respectueusement à la Cour

62
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. NAGENDRA SINGH) 451

de considérer qu’il exerce ce droit, ... pour invoquer … le traité d'amitié, de
commerce et de navigation entre le Nicaragua et les Etats-Unis » (mémoire
du Nicaragua, par. 164, note 3). Sur cette base, le Nicaragua a consacré à ce
traité le chapitre III, paragraphes 163 à 175, de son mémoire, pour essayer
d'établir la compétence de la Cour en vertu de l’article 36, paragraphe 1, du
Statut. Les Etats-Unis, dans leur contre-mémoire (chap. II, par. 167-183),
ont à leur tour traité longuement de ce traité, en réponse aux arguments du
Nicaragua. En bref, si les Parties, dans leurs plaidoiries, ont presque
totalement passé sous silence la base de compétence que pouvait constituer
le traité, elles avaient examiné la question comme il convient dans leur
mémoire et leur contre-mémoire. Or j'estime que le Nicaragua, s'étant
réservé dans sa requête le droit de compléter ou de modifier celle-ci, était
juridiquement fondé à invoquer le traité dans son mémoire. Et, le deman-
deur et le défendeur ayant l’un et l’autre évoqué dans la procédure écrite la
question de la compétence fondée sur le traité, la Cour ne pouvait négliger
ce titre de juridiction dans ses considérations sur la compétence. Aucun
tribunal ne peut se permettre d’écarter la procédure écrite et de ne prêter
attention qu’à la procédure orale. Procédure écrite et procédure orale sont
indissociables dans la présentation de l’affaire, et il est justifié de la part de
la Cour de proclamer sa compétence sur la base du traité, puisque les deux
Parties l’ont évoqué longuement dans leurs écritures. Peut-être pensera-
t-on que le silence des Parties pendant la procédure orale aurait dû susciter
une question de la part de la Cour, de telle sorte que les Parties ne soient pas
surprises par la décision de retenir le traité comme base de compétence.
Mais on ne peut pas dire que ce soient là des raisons valables pour
empêcher la Cour de s’appuyer sur le traité, puisque la question, comme je
viens de le dire, a été amplement discutée par les deux Parties dans leurs
pièces écrites.

C’est pour les raisons ci-dessus que je suis amené à conclure que la
compétence de la Cour sur la base du traité de 1956 est claire, convaincante
et solide.

(Signé) NAGENDRA SINGH.

63
